Citation Nr: 0429639	
Decision Date: 11/02/04    Archive Date: 11/10/04	

DOCKET NO.  99-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and Drs. S. and J.




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976 and from September 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A January 2001 Board decision reopened the veteran's claim of 
service connection for an acquired psychiatric disorder, and 
denied service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2002, the Court granted a joint motion, vacating and 
remanding the Board's decision.  Copies of the joint motion 
and the Court's Order have been included in he claims file.

The Board remanded the appeal in October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Multiple authorizations and consents to release information 
to VA were received at the RO after the appeal had been 
recertified to the Board.  These documents included a release 
for service medical records, dated in May 1976.  The Board 
has reviewed the claims file and determined that, while 
records from Heidelberg, Germany, dated in May 1976, are not 
of record, records from Heidelberg, dated in June 1976, are 
of record.  Further, records from the 130th Station Hospital, 
dated in May 1976, are of record.  The Board concludes that 
service medical records during the month of May 1976 are of 
record.  Other releases refer to service medical records, 
dated in July 1976 and January 1978.  A review of the service 
medical records of record reflects that the identified 
medical records are in the claims file.  

Another one of the authorizations and consents refers to 
private treatment records by Dr. Fuentes.  The claims file 
contains the referenced April 14, 1982, record.  The consent 
to release references a May 5, 1978, record.  The claims file 
contains an August 5, 1978, record.  The records from Dr. 
Fuentes do not indicate that he ever treated the veteran in 
May 1978, but makes specific references to other dates.  
Therefore, the Board concludes that all of the records from 
Dr. Fuentes have been obtained.  

However, the additional consent to release information refers 
to private treatment records, some of which are identified by 
date, and some of which are not.  Two of the private 
physicians identified testified at the veteran's personal 
hearing, but it is unclear if additional treatment records 
are available.  Also, reference is made to VA treatment 
records, but the dates of this treatment are not indicated.  
Therefore, it is unclear if these records have been obtained.  
Since the previous Court remand was for the purpose of 
obtaining treatment records that had been indicated to exist, 
the Board concludes that additional clarification and 
possible development is required prior to the Board rendering 
a decision in this matter.

In light of the above, the appeal is REMANDED for the 
following:

1.  Please contact the veteran and 
request that he identify the dates of 
treatment and addresses of Drs. Santiago 
and Juarbe.  Attempt to obtain any 
identified treatment records that are not 
already included in the veteran's claims 
file.

2.  Contact the veteran and request that 
he provide the address of Hospital N. S. 
Delos Angeles in Puerto Rico.  Request 
copies of treatment records from 1984 and 
1985 from the identified hospital.

3.  Request copies of records relating to 
treatment of the veteran from the Mepsi 
Center in Puerto Rico in 1980, 1981, 
April 1982, June 1982 and October 1982.

4.  Contact the veteran and request that 
he identify the dates he has received 
treatment at the Mayaguez VA Outpatient 
Clinic and San Juan VA Hospital.  Request 
copies of all records identified by the 
veteran that have not already been 
obtained.

5.  Contact the veteran and request that 
he identify the dates he has received 
treatment from Centro Medico Mayaguez, 
Centro Comunitario Salud Mental and 
Centro Diagnostico in Las Marias, Puerto 
Rico.  Request copies of any treatment 
records that have not previously been 
obtained.

6.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




